Citation Nr: 1135324	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating, in excess of 10 percent, for nasopharyngitis with deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1943 to February 1946 and January 1951 to February 1951.

This matter was brought on appeal to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran's representative in an April 2011 statement indicated that the Veteran in an April 2009 statement has raised issues of entitlement to service connection for asthma, chronic obstructive pulmonary disease, chronic bronchitis, and emphysema, all due to the Veteran's in-service injury.  These issues other than the emphysema were denied by the RO in the April 2007 rating decision and were not timely appealed by the Veteran.  Thus, to the extent that they are now being raised, such issues are referred to the agency of original jurisdiction for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a deviated nasal septum, bilaterally that is manifested by nasal obstruction on both sides.  


CONCLUSION OF LAW

The criteria for an initial rating, in excess of 10 percent, for nasopharyngitis with deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in December 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that the December 2006 letter provided this notice. 

The Board observes that the December 2006 letter was sent to the Veteran prior to the April 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the December 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment and VA examination reports are associated with the claims folder. 

The Veteran was afforded VA compensation and pension (C&P) examinations in accordance with his claim in January 2007 and February 2007.  38 C.F.R. 
§ 3.326(a) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.
Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's nasal disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected deviated nasal septum.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, as noted above, separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Fenderson v. West, supra; 38 C.F.R. § 4.2 (2010).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected disability did not undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  As such, the Board will discuss the Veteran's deviated nasal septum symptomatology in relation to the applicable rating criteria for the entire appeal period.

The Veteran has been assigned a 10 percent rating for deviated nasal septum under Diagnostic Code 6502.  That diagnostic code provides a maximum 10 percent rating for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The Board notes that the Veteran was afforded a VA examination in January 2007.  The Veteran reported that his nose was always stuffy.  Upon examination it was determined that the upper half of the cartilage in the Veteran's nose was gone.  The septum was deviated to the right, anteriorly, and then to the left, posteriorly, with obstruction in both areas.  He had a clear postnasal mucoid drainage, no pus or polyps.  His larynx was normal in color and motion and the Veteran had no masses or tenderness in his neck.  The examiner diagnosed the Veteran with a deviated nasal septum with a loss of the cartilage and support in the upper half of his nose.  The Veteran had deviated nasal cartilage to each side.  Additionally it was noted that the Veteran had allergic rhinitis and allergic sinusitis.

The Veteran was subsequently afforded another VA examination in February 2007.  The Veteran again reported that his nose was constantly stuffy.  Upon examination it was noted that the Veteran had no cartilaginous support to the lower two-thirds of his nose.  The examiner noted that the Veteran's septum deviated to the right in the columella and into the left in the midseptal area with bilateral obstruction.  The Veteran did not have any pus or polyps or sinus tenderness.  The examiner noted that the Veteran was edentulous.  The Veteran had a clear throat.  His larynx was normal in color and motion.  The Veteran had no masses or tenderness in his neck.  The examiner diagnosed the Veteran with a deviation of the nasal septum and loss of cartilaginous support of the nose.

With consideration of the above, the Board notes that the Veteran's deviated nasal septum causes nasal obstruction on the left and on the right.  As such, the currently assigned a 10 percent rating for deviated nasal septum under Diagnostic Code 6502 is the appropriate rating.  Moreover, the Board notes that the 10 percent rating is the maximum rating available under Diagnostic Code 6502 and as such the Veteran is not entitled to a greater schedular rating under this diagnostic code.  

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the respiratory system.  In this regard, the Board notes initially, that Diagnostic Codes 6502-6524 are applicable to diseases of the nose and throat.  

38 C.F.R. § 4.97, Diagnostic Code 6504 (2010) provides that scars of the nose or loss of part of the nose may be assigned a 10 percent rating if there is loss of part of one ala, or other obvious disfigurement; or a 30 percent rating if the scarring or loss of part of the nose results in exposure of both nasal passages.  Here, the evidence of record does not show external scarring, loss of part of the nose, or any disfigurement resulting in exposure of both nasal passages.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6521 (2010), concerning injuries to the pharynx, a 50 percent rating is assigned in cases of stricture or obstruction of pharynx or nasopharynx; the absence of soft palate secondary to trauma, chemical burn, or granulomatous disease; or paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  While the Veteran has established service connection for nasopharyngitis with deviated nasal septum, the record does not show injury to the pharynx resulting in such symptomatology.

The Board notes that the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board notes that the January 2007 VA examination reported that the Veteran had allergic sinusitis and rhinitis.  Sinusitis is addressed in Diagnostic Codes 6510-6514 and rhinitis is addressed in Diagnostic Codes 6522-6524.  The Board notes that these disorders have been considered but are not applicable in the current case as the Veteran is not service-connected for these disabilities.  See, e.g., April 2007 rating decision (denying, in pertinent part, service connection for sinusitis).  Further, with regard to a claim for rhinitis, the 10 percent rating contemplates obstruction of the nasal passages without polyps; the higher 30 percent rating contemplates polyps which in this case have not been shown by the record.  Finally the Board notes that Diagnostic Codes 6515-6520 are not applicable because there is no evidence that the Veteran has had a laryngectomy or been diagnosed with laryngitis, aphonia, or stenosis of the larynx.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation, than is herein assigned, for the Veteran's service-connected deviated nasal septum, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than those herein addressed.

In this case, the Veteran is receiving the maximum rating under his assigned diagnostic code and the preponderance of the evidence is against higher rating under any other diagnostic code.

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges the Veteran's statements that his service-connected disability is worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

The evidence does not show that symptomatology associated with the Veteran's deviated nasal septum more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore the currently assigned 10 percent rating is appropriate for the entire appeal period.

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's deviated septum with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is no credible evidence in the record which suggests that the disability itself markedly impacted his ability to perform his job.  Moreover, there is no probative evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is no evidence in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence in this case does not show is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of an initial disability rating higher than 10 percent for the Veteran's service-connected deviated nasal septum.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An initial rating, in excess of 10 percent, for nasopharyngitis with deviated nasal septum is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


